     Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 1 of 15 PageID #: 1




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, 8th Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff,
FLSA Collective Plaintiffs and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


JOSEPH CAYETANO,
on behalf of himself,
FLSA Collective Plaintiffs and the Class,

              Plaintiff,                                  Case No.:


                                                          CLASS AND COLLECTIVE
                                                          ACTION COMPLAINT
       v.
                                                          Jury Trial Demanded


QUALITY FACILITY SOLUTIONS CORP
      d/b/a QUALITY FLOORSHINE
      d/b/a QFS,
and ESTHER FALKOWITZ,

              Defendants.


       Plaintiff JOSEPH CAYETANO (“Plaintiff CAYETANO,” or “Plaintiff”), on behalf of

himself, FLSA Collective Plaintiffs and the Class, by and through his undersigned attorneys,

hereby files this class and collective action Complaint against Defendants QUALITY FACILITY

SOLUTIONS CORP d/b/a QUALITY FLOORSHINE d/b/a QFS (“Corporate Defendant”) and

ESTHER FALKOWITZ (“Defendant FALKOWITZ,” or “Individual Defendant”; and together

with the Corporate Defendant, “Defendants”) and states as follows:
     Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 2 of 15 PageID #: 2




                                       INTRODUCTION

       1.      Plaintiff alleges, pursuant to the Fair Labor Standards Act (“FLSA”), as amended,

29 U.S.C. §§ 201 et. seq. (“FLSA”), that he and FLSA Collective Plaintiffs are entitled to

recover from Defendants: (1) unpaid overtime, (2) unpaid wages due to time-shaving, (3)

liquidated damages and (4) attorneys’ fees and costs.

       2.      Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), he

and others similarly situated are entitled to recover from Defendants: (1) unpaid overtime, (2)

unpaid wages due to time-shaving, (3) spread of hours premium, (4) statutory penalties, (5)

liquidated damages, and (6) attorneys’ fees and costs.

                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b),

28 U.S.C. §§ 1331, 1337, and 1343, and has supplemental jurisdiction over the state law claims

of Plaintiff, FLSA Collective Plaintiffs and members of the Class pursuant to 28 U.S.C. §1367.

       4.      Venue is proper in the Eastern District pursuant to 28 U.S.C. §1391.

                                           PARTIES

       5.      Plaintiff CAYETANO is a resident of New York County, New York.

       6.      Corporate Defendant QUALITY FACILITY SOLUTIONS CORP is a domestic

business corporation organized under the laws of the State of New York, with a principal place

of business located at 75 Taaffe Place, Brooklyn, NY 11205, and an address for service of

process located at 199 Lee Ave, Brooklyn, NY 11211.

       7.      At all relevant times, Corporate Defendant was and continues to be an “enterprise

engaged in commerce” within the meaning of the FLSA, NYLL, and regulations thereunder.




                                                2
     Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 3 of 15 PageID #: 3




       8.      Individual Defendant ESTHER FALKOWITZ is the Chief Executive Officer of

Defendant, QUALITY FACILITY SOLUTIONS CORP. At all relevant times, Defendant

FALKOWITZ has exercised control over the employment terms and conditions of Plaintiff,

FLSA Collective Plaintiffs and Class members. Defendant FALKOWITZ has exercised the

power and authority to (i) fire and hire, (ii) determine rate and method of pay, (iii) set employee

work schedules, and (iv) otherwise affect the quality of employment of Plaintiff, FLSA

Collective Plaintiffs and Class members. At all relevant times, employees could complain to

Defendant FALKOWITZ regarding any of the terms of their employment, and Defendant

FALKOWITZ possessed the authority to effect any changes to the quality or terms of their

employment. Defendant FALKOWITZ ensured that employees effectively served customers and

exercised functional control over the business and financial operations of Corporate Defendant.

Defendant FALKOWITZ had the power and authority to supervise and control supervisors of

Plaintiff, FLSA Collective Plaintiffs and Class members, and could reprimand employees.

       9.      Plaintiff CAYETANO has fulfilled all conditions precedent to the institution of

this action and/or such conditions have been waived.

       10.     At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs

and Class members were directly essential to the businesses operated by Defendants.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       11.     Plaintiff CAYETANO brings claims for relief as a collective action pursuant to

FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all current and former non-exempt

employees, including, but not limited to, laborers, flagman, foreman assistants, doormen,

security, concierge, machine operators, and cleaners employed by Defendants on or after the date

that is six years before the filing of the Complaint in this case (“FLSA Collective Plaintiffs”).



                                                 3
     Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 4 of 15 PageID #: 4




       12.     At all relevant times, Plaintiff and other FLSA Collective Plaintiffs have been

similarly situated, have had substantially similar job requirements and pay provisions, and have

been subjected to Defendants’ decisions, policies, plans, programs, practices, procedures,

protocols, routines, and rules—all of which have culminated in a willful failure and refusal by

Defedants to pay Plaintiff and FLSA Collective Plaintiffs their proper (i) overtime compensation

at the rate of one and one half times the regular hourly rate for work in excess of forty (40) hours

each week, and (ii) compensation for all hours worked but for which they have not yet

compensated due to Defendants’ time-shaving practices. The claims of Plaintiff as stated herein

are essentially the same as those of other FLSA Collective Plaintiffs.

       13.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to § 16(b) of the FLSA, 29 U.S.C. § 216(b). The FLSA Collective

Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this

action, their names and addresses are readily available from Defendants. Notice can be provided

to the FLSA Collective Plaintiffs via first class mail to the last address known to Defendants.


                   RULE 23 CLASS ALLEGATIONS – NEW YORK

       14.      Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“FRCP”) Rule 23, on behalf of all current and former non-exempt employees, including but not

limited to laborers, flagman, foreman assistants, doormen, security, concierge, machine

operators, and cleaners, who were employed and unjustly compensated by Defendants,

throughout New York State, on or after the date that is six (6) years before the filing of the

Complaint in this case (the “Class”).

       15.     The Class members are readily ascertainable. The number and identity of the




                                                 4
     Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 5 of 15 PageID #: 5




Class members are determinable from the records of Defendants. The hours assigned and

worked, the titles of the positions held, and rates of pay for each Class member are also

determinable from Defendants’ records. For purposes of notice and other purposes related to this

action, their names and addresses are readily available from Defendants. Notice can be provided

by means permissible under FRCP 23.

       16.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown because the facts on which the calculation of that

number rests are presently within the sole control of Defendants, there is no doubt that there are

more than forty (40) members of the Class.

       17.     Plaintiff’s claims are typical of those claims that could be alleged by any member

of the Class, and the relief sought is typical of the relief that would be sought by each member of

the Class in separate actions. All of the Class members were subject to the same corporate

practices of Defendants, as alleged herein, including but not limited to Defendants’ (i) failing to

pay proper overtime compensation for all hours worked in excess of forty (40) hours each week;

(ii) failing to pay regular and overtime compensation for all hours worked due to a practice of

time-shaving, (iii) failing to pay spread of hours premium, (iv) failing to provide Class members

with proper wage statements in compliance with the New York Labor Law, and (v) failing to

properly provide wage and hour notices to Class members upon hiring and as required thereafter,

pursuant to the New York Labor Law. Defendants’ corporate-wide policies and practices

affected all Class members similarly, and Defendants benefited from the same type of unfair

and/or wrongful acts as to each Class member. Plaintiff and other Class members sustained

similar losses, injuries, and damages arising from the same unlawful policies, practices, and



                                                5
     Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 6 of 15 PageID #: 6




procedures carried out by Defendants.

       18.     Plaintiff is able to fairly and adequately protect the interests of the Class and has

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in both class action litigation and employment litigation, and have previously

represented plaintiffs in wage and hour cases.

       19.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy—particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expense that numerous individual actions

engender. Because losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will

be served by addressing the matter as a class action. The adjudication of individual litigation

claims would result in a great expenditure of Court and public resources; however, treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendants and resulting in the impairment of class

members’ rights and the disposition of their interests through actions to which they were not

parties. The issues in this action can be decided by means of common, class-wide proof. In



                                                 6
     Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 7 of 15 PageID #: 7




addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.

       20.     Defendants and other employers throughout the state violate the NYLL. Current

employees are often afraid to assert their rights out of fear of direct or indirect retaliation. Both

current and former employees are fearful of bringing claims because doing so can harm their

employment, future employment, and future efforts to secure employment. Class actions provide

class members who are not named in the Complaint a degree of anonymity, which allows for the

vindication of their rights while eliminating or reducing these risks.

       21.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

               a) Whether Defendants employed Plaintiff and the Class members within the

                   meaning of the New York law;

               b) What are and were the policies, practices, programs, procedures, protocols and

                   plans of Defendants regarding the types of work and labor for which

                   Defendants did not properly pay Plaintiff and the Class;

               c) At what common rate, or rates subject to common methods of calculation,

                   were and are Defendants required to pay Plaintiff and the Class members for

                   their work;

               d) Whether Defendants failed to properly compensate Plaintiff and Class

                   members for overtime under state and federal laws for all hours worked in

                   excess of forty (40) each week;

               e) Whether Defendants practiced a policy of time-shaving;




                                                 7
     Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 8 of 15 PageID #: 8




               f) Whether Defendants failed to pay Plaintiff and Class members spread of hours

                   premium for each work shift exceeding ten (10) hours in duration;

               g) Whether Defendants provided to Plaintiff and Class members proper wage

                   and hour notice, on the date of hiring and annually thereafter, to all non-

                   exempt employees, per the requirements of the NYLL; and

               h) Whether Defendants provided to Plaintiff and Class members proper wage

                   statements with each payment of wages, as required by the NYLL.

                                  STATEMENT OF FACTS

       22.     In or around September 2014, Plaintiff CAYETANO was hired by Defendants

and/or their predecessors, as applicable, to work as a general labor worker at various construction

sites throughout the greater New York City area. Plaintiff CAYETANO’s employment was

terminated in or around December of 2017.

       23.     Throughout his employment with Defendants, Plaintiff CAYETANO routinely

worked in excess of forty (40) hours each per week. Specifically, Plaintiff CAYETANO was

scheduled to work five (5) days per workweek for eight and a half (8.5) hours per workday, from

7:30 a.m. to 4:00 p.m., for a total of forty-two and a half (42.5) hours per workweek. Moreover,

Plaintiff CAYETANO was frequently required by Defendants to stay after 5:00 p.m., and also

after 5:30 p.m., as needed. Plaintiff CAYETANO was paid straight time at an hourly rate of

$11.00 per hour for all hours worked.

       24.     Throughout his employment by Defendants, Plaintiff CAYETANO was not

compensated overtime premium for all hours worked in excess of forty (40) each week.

Although Plaintiff CAYETANO regularly worked forty-two and a half (42.5) to forty-seven and

a half (47.5) hours per week, he was only ever paid $11.00 per hour for all hours worked.



                                                8
     Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 9 of 15 PageID #: 9




Plaintiff has therefore not been properly compensated by Defendants at the overtime premium

rate of one and a half times his regularly hourly rate for all hours worked in excess of forty (40)

each week, in violation of the FLSA and NYLL.

       25.     Throughout his employment by Defendants, Plaintiff CAYETANO was not

compensated for all his hours worked. Plaintiff CAYETANO was automatically deducted a

thirty (30) minute meal break even though he never took such a break. Due to Defendants’ time-

shaving policy, Plaintiff CAYETANO did not receive his proper regular and overtime

compensation for his off-the-clock hours of work.

       26.     Whenever Plaintiff was required by Defendants to continue working up until and

through 5:30 p.m., Plaintiff CAYETANO worked over ten (10) or more hours on those days, as

his work shift began at 7:30 a.m. each day. However, Plaintiff and Class members were never

paid a spread of hours premium as required under the NYLL.

       27.     Based on Plaintiff CAYETANO’s observations and conversations with other

employees, FLSA Collective Plaintiffs and Class members similarly suffered from Defendant’s

policy of (i) time-shaving, (ii) failing to pay employees proper overtime compensation for all

hours worked in excess of forty (40) each week, and (iii) failing to pay a spread of hours

premium.

       28.     Defendants knowingly and willfully operated their business with a policy of not

paying either the FLSA overtime rate (of time and one-half) or the New York State overtime rate

(of time and one-half) to Plaintiff, FLSA Collective Plaintiffs and the Class for all hours worked

in excess of forty (40) each week.




                                                9
    Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 10 of 15 PageID #: 10




       29.     Defendants knowingly and willingly failed to pay Plaintiff, FLSA Collective

Plaintiffs and the Class regular and overtime wages for all hours worked due Defendants’ time-

shaving practices.

       30.     Defendants knowingly and willfully made illegal meal break deductions from

Plaintiff, FLSA Collective Plaintiffs and Class members’ paychecks.

       31.     Defendants knowingly and willfully operated their business with a policy of not

paying spread-of-hours premium to Plaintiff and Class members, in violation of the NYLL.

       32.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements, as required under the NYLL.

       33.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage notices to employees, at the beginning of employment and at dates of all

wage changes thereafter, pursuant to the requirements of the NYLL.

       34.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and Class members in this litigation and has agreed to pay the firm a

reasonable fee for its services.

                                   STATEMENT OF CLAIM

                                             COUNT I

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

       35.     Plaintiff realleges and reavers Paragraphs 1 through 34 of this class and collective

action Complaint as if fully set forth herein.

       36.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the




                                                 10
    Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 11 of 15 PageID #: 11




FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       37.     At all relevant times, Defendants employed Plaintiff and FLSA Collective

Plaintiffs within the meaning of the FLSA.

       38.     At all relevant times, Corporate Defendant QUALITY FACILITY SOLUTIONS

CORP had gross annual revenues in excess of $500,000.

       39.     At all relevant times, the Defendants had a policy and practice of refusing to pay

overtime compensation at the statutory rate of time and one-half to Plaintiff and FLSA Collective

Plaintiffs for their hours worked in excess of forty (40) per workweek.

       40.     Defendants failed to compensate Plaintiff and FLSA Collective Plaintiffs for all

hours worked due to time-shaving.

       41.     Records, if any, concerning the number of hours worked by Plaintiff and FLSA

Collective Plaintiffs, and the actual compensation paid to Plaintiff and FLSA Collective

Plaintiffs should be in the possession and custody of Defendants. Plaintiff intends to obtain these

records by appropriate discovery proceedings to be taken promptly in this case and, if necessary,

will then seek leave of Court to amend this Complaint to set forth the precise amount due.

       42.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       43.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

to the FLSA.




                                                11
    Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 12 of 15 PageID #: 12




       44.     Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff and

FLSA Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid

overtime, plus an equal amount as liquidated damages.

       45.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their

reasonable attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b).

                                             COUNT II

                      VIOLATION OF THE NEW YORK LABOR LAW

       46.     Plaintiff realleges and reavers Paragraphs 1 through 45 of this class and collective

action Complaint as if fully set forth herein.

       47.     At all relevant times, Plaintiff and Class members were employed by Defendants

within the meaning of the NYLL, §§ 2 and 651.

       48.     Defendants willfully violated the rights of Plaintiff and Class members by failing

to pay Plaintiff and Class members the proper overtime compensation at rates not less than one

and one-half times the regular rate of pay for each hour worked in excess of forty (40) hours each

workweek.

       49.     Defendants willfully violated the rights of Plaintiff and Class members, by

practicing a policy of time-shaving, in violation of the NYLL.

       50.     Defendants willfully violated the rights of Plaintiff and Class members by failing

to pay spread-of-hours premium for each workday that exceeded ten (10) hours in length, in

violation of the NYLL.

       51.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements to Plaintiff and other non-exempt employees, as required by




                                                 12
    Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 13 of 15 PageID #: 13




the NYLL. Defendants are required to provide accurate and proper information on wage

statements issued to employees in accordance with the NYLL.

       52.      Defendants knowingly and willfully operated their business with a policy of not

providing Plaintiff and other non-exempt employees with proper wage notices, at date of hiring

and at dates of all wage changes thereafter, in violation of the NYLL.

       53.      Due to the Defendants’ NYLL violations, Plaintiff and Class members are entitled

to recover from Defendants their unpaid wages, including overtime, unpaid spread-of-hours

premium, reasonable attorneys’ fees, liquidated damages, statutory penalties and costs and

disbursements of the action, pursuant to the NYLL.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of himself, FLSA Collective Plaintiffs and Class

members, respectfully requests that this Court grant the following relief:

       a. A declaratory judgment that the practices complained of herein are unlawful under

             the FLSA and the NYLL;

       b. An injunction against Defendants and their officers, agents, successors, employees,

             representatives and any and all persons acting in concert with them as provided by

             law, from engaging in each of the unlawful practices, policies and patterns set forth

             herein;

       c. An award of unpaid overtime compensation due by Defendants under the FLSA and

             the NYLL;

       d. An award of unpaid regular and overtime compensation resulting from Defendants’

             policy of time-shaving, and which is due under the FLSA and the NYLL;

       e. An award of unpaid spread-of-hours premiums due by Defendants under the NYLL;



                                                13
Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 14 of 15 PageID #: 14




  f. An award of statutory penalties as a result of Defendants’ failure to comply with the

     NYLL wage notice and wage statement requirements;

  g. An award of liquidated and/or punitive damages as a result of Defendants’ willful

     failure to pay regular and overtime compensation pursuant to the FLSA and NYLL;

  h. An award of liquidated and/or punitive damages as a result of Defendants’ willful

     failure to pay spread-of-hours premium pursuant to the NYLL;

  i. An award of costs and expenses of this action together with reasonable attorneys’ and

     expert fees and statutory penalties;

  j. An award of statutory penalties, and prejudgment and post-judgment interest;

  k. Designation of Plaintiff as a Representative of the FLSA Collective Plaintiffs;

  l. Designation of this action as a Class Action pursuant to FRCP 23;

  m. Designation of Plaintiff as a Representative of the Class; and

  n. Such other and further relief as this Court deems just and proper.




                                            14
    Case 1:20-cv-04777 Document 1 Filed 10/06/20 Page 15 of 15 PageID #: 15




                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.



Dated: October 6, 2020


                                                 Respectfully submitted,

                                        By:      /s/ C.K. Lee
                                                 C.K. Lee, Esq.

                                                 LEE LITIGATION GROUP, PLLC
                                                 C.K. Lee (CL 4086)
                                                 Anne Seelig (AS 3976)
                                                 148 West 24th Street, 8th Floor
                                                 New York, NY 10011
                                                 Tel.: 212-465-1188
                                                 Fax: 212-465-1181
                                                 Attorneys for Plaintiff,
                                                 FLSA Collective Plaintiffs and the Class




                                                     15
